UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
DAISY REYES,
                       Plaintiff,
                                                 MEMORANDUM AND ORDER
           -against-                             17-CV-1003 (KAM)(VMS)


CROTHALL HEALTHCARE, INC.,
                       Defendant.
--------------------------------------X
MATSUMOTO, United States District Judge:
          On January 12, 2017, plaintiff Daisy Reyes

(“plaintiff” or “Reyes”) brought an action against defendant

Crothall Healthcare, Inc. (“defendant” or “Crothall”) in state

court, alleging that she was injured from slipping and falling

on a floor left wet due to the defendant’s negligence.       (ECF No.

1-1, Verified Complaint at 5-7.)        Defendant removed this action

to federal court on February 22, 2017 under diversity

jurisdiction.   (ECF No. 1, Notice of Removal at 1-2.)      Defendant

subsequently moved for summary judgment.       (ECF. No. 24, Notice

of Motion for Summary Judgment.)        For the reasons stated below,

Crothall’s motion for summary judgment is granted.

                              BACKGROUND
          The following facts are taken from the parties’

Statements of Undisputed Facts Pursuant to Local Rule 56.1, as


                                    1
well as the exhibits cited in and annexed to the parties’ motion

papers.

           Plaintiff Daisy Reyes is a resident of Queens County,

NY, and is a citizen of New York for diversity purposes.        (ECF

No. 1, Notice of Removal ¶ 5.)   On August 31, 2015, Reyes

slipped and fell while at work, inside a first-floor hallway at

Elmhurst Hospital Center (“Elmhurst” or “the hospital”) around

12:45 p.m.   (ECF. No. 26-1, Defendant’s Response to Plaintiff’s

Counter-Statement of Undisputed Material Facts (“CSOF Response”)

¶ 1.)   Approximately 15 minutes prior to the plaintiff’s fall,

she went to a restroom near the location of her fall; upon

exiting, she noticed an unidentified, uniformed hospital

housekeeper who appeared to be preparing to mop.        (Id. ¶ 2.)

Reyes testified that the hallway floor was wet after her fall,

and she believes mopping was the cause because her dress was wet

from the fall and smelled like cleaning chemicals.        (Id. ¶ 3.)

Reyes did not see a wet floor sign in the hallway when she fell.

(Id. ¶ 4.)   Reyes sought and received workers’ compensation

benefits based on this accident.       (Id. ¶ 6.)   After receiving

workers’ compensation, Reyes subsequently filed a complaint

alleging one count of negligence against Crothall.        (Id. ¶ 5.)

           On the day she fell, Reyes was employed by the New

York City Health and Hospitals Corporation (“HHC”).        (Id. ¶ 6.)

HHC is a governmental entity that, at the time of the accident,

                                   2
owned and operated Elmhurst Hospital, where Reyes worked.     (Id.

¶ 7.)   Defendant Crothall Healthcare, Inc. is a Delaware

corporation with a principal place of business in Pennsylvania.

(ECF. No. 1, Notice of Removal ¶ 6.)   Crothall had entered into

a contract with HHC (“HHC Contract”) to provide certain

management services for HHC's Environmental Services program

(“housekeeping” or “housekeepers”) at HHC's facilities,

including Elmhurst Hospital, and this contract was in effect at

the time of the accident.   (ECF. No. 26-1, CSOF Response ¶ 8;

see id. ¶ 48.)

           The housekeeping management services provided by

Crothall are set out in the HHC Contract and include that

Crothall will train, manage, and direct HHC Unionized Employees,

in accordance with HHC's policies and procedures.    (Id. ¶ 9.)

The Contract further provides that the services performed by

Crothall “shall be at all times subject to the direction and

control of the Corporation [HHC].”   (Id.)   In the HHC Contract,

HHC sets out the type and amount of housekeeping services to be

performed at its facilities.   (Id. ¶ 10.)   Exhibit A-1 of the

Contract describes 19 “cleaning specifications” that each set

out multiple cleaning tasks to be performed in different parts

of the hospital, as well as how often those cleaning tasks

should be performed.   (Id. ¶ 60.)



                                 3
            The housekeeping work itself, including mopping, is

performed by unionized housekeeping workers employed directly by

HHC.   (Id. ¶ 12.)   Under the Contract, HHC directly hires,

employs, provides uniforms for, insures, and pays wages to those

unionized housekeeping employees, and the selection and number

of housekeepers is controlled by HHC.      (Id. ¶ 13.)

            There are approximately 153 housekeepers

(approximately 65 per day shift) working at the hospital.      (Id.

¶ 26.)   HHC retained the authority to hire, fire, and formally

discipline these unionized housekeepers and did not delegate

that authority to Crothall, which can only submit proposals to

and confer with HHC regarding staffing changes to be made by

HHC.   (Id. ¶ 13.)   Crothall also could recommend the firing,

discipline, retraining, or promotion of HHC housekeepers.      (Id.

¶ 13, response.)

            The HHC contract sets the number of Crothall personnel

that are available to perform the management services at each

facility.    (Id. ¶ 14.)   These Crothall managers do not perform

the actual housekeeping duties.     (Id. ¶ 21, reply.)   At the time

of the accident, Crothall had five managers on site who worked

weekday shifts, but were not present for weekend or overnight

housekeeping shifts.    (Id. ¶ 23.)    Yulieth Fonseca, a Crothall

manager, would monitor the status of her assigned floors and

provide instructions to housekeepers as needed.      (Id. ¶¶ 127-

                                   4
30.)   HHC also employed 8-9 additional housekeeping supervisors

who also oversaw and directed housekeepers.      (Id. ¶ 24.)   These

supervisors were present for all shifts.    (Id. ¶ 24.)    These HHC

supervisors also reported to Crothall managers.      (Id. ¶ 24.)

Both HHC and Crothall personnel could direct housekeepers to

perform work as needed however.    (Id. ¶ 33.)

           Reports of wet floors could be directed to HHC

personnel with or without notice to Crothall, and Crothall

managers were not notified of every spill or wet floor.        (Id. ¶

38.)   Routine cleaning of the floors typically occurred at

night, but “spot” cleaning as requested or needed occurred

during the day.   (Id. ¶ 32.)   HHC housekeepers also monitor

areas for housekeeping needs and could address those needs when

discovered without communication with Crothall managers.       (Id. ¶

41.)

           HHC and Crothall were required to work collaboratively

to develop and implement the staffing plan.      In addition, the

goal of the HHC Contract was to reduce the number of

housekeepers employed by HHC through its involvement with

Crothall, resulting in improved efficiency in performance of

housekeeping services.   (See id. ¶ 13, response.)     Crothall

created daily work assignments for housekeepers.      (Id. ¶ 98.)

Crothall prepared the schedules for housekeepers, including

their vacations, overtime, and when and where they worked at the

                                  5
hospital.    (Id. ¶ 120.)    Crothall also prepared “duty lists,”

which detailed daily responsibilities for housekeepers and were

reviewed with the housekeepers.        (Id. ¶ 126.)    But if a Crothall

manager wanted to remove an item from the duty list, HHC would

have to approve first.      (Id. ¶ 126, response.)      Crothall

provided housekeeping supplies and equipment, although some of

HHC’s existing supplies and equipment were used and HHC

reimbursed Crothall for most purchases up to a set amount.             (Id.

¶ 103 & response.)     Crothall also furnished its proprietary

housekeeping software for the hospital’s use.          (Id. ¶ 66.)

            Crothall was responsible for providing and maintaining

training materials for use in training the HHC housekeepers.

(Id. ¶ 64.)    Crothall had its own Standard Operating Process

Manual (“SOP”) 1.    (Id. ¶ 69.)    The purpose of the SOP was “[t]o

provide a blueprint for hourly associates to perform their daily

cleaning requirements and to ensure that the cleaning

specifications identified in the agreement are delegated through

written cleaning assignments.”       (Id. ¶ 72.)     The SOP required,

among other things, that Crothall prepare biweekly schedules and

that housekeepers sign in and out daily.         (Id. ¶¶ 75-76.)     The



1 In its responses in the CSOF, Crothall objects to facts citing the SOP,

pointing out that this manual is an internal guideline and claiming that it
has limited application for different contracts, facilities, etc. The court
considers the SOP as a point of reference for how Crothall generally
operates, but does not adopt guidelines from the SOP as evidence of what
occurred in this case unless corroborated by other evidence in the record.

                                     6
SOP required Crothall to follow a written procedure titled

“Procedure 3.01: Quality Inspections & High Touch Surface Focus”

at least two times each month with each housekeeper, as well as

to conduct monthly training meetings for all housekeepers.     (Id.

¶¶ 80,82.)   The SOP also required mandatory annual training for

housekeepers.   (Id. ¶ 83.)   A Crothall manager who worked at the

hospital, Yulieth Fonseca, participated in a training based on

the SOP when she was initially hired by Crothall.    (Id. ¶¶ 111-

12.)

           Training of housekeepers was performed weekly,

monthly, semi-annually, and annually.   (Id. ¶ 101.)   Crothall

conducted High Profile Cleaning training sessions twice a year,

during which groups of ten housekeepers were instructed on

various cleaning tasks, including proper mopping protocol.     (Id.

¶ 122.)   Crothall also held monthly safety meetings and a daily

“huddle,” in which safety was discussed before the housekeepers

started work in their assigned work areas.    (Id. ¶¶ 124-25.)

HHC supervisors attended the daily huddles.    (Id. ¶ 139.)   The

HHC supervisors could also speak and contribute at huddles.

(Id. ¶ 125, reply.)

           At the hospital, HHC also maintained separate

Maintenance (also referred to as Facilities), Security, and

Safety departments, with which Crothall had no role or

oversight, and HHC controlled the access of different personnel

                                  7
to different parts of the facility through credentials and

security clearances.    (Id. ¶ 35.)

                            LEGAL STANDARD
I.   Summary Judgment
           Summary judgment is appropriate where “the movant

shows that there is no genuine dispute as to any material fact,”

Fed. R. Civ. P. 56(a), “and the facts as to which there is no

such issue warrant the entry of judgment for the moving party as

a matter of law.”   Kaytor v. Electric Boat Corp., 609 F.3d 537,

545 (2d Cir. 2010); see also Celotex Corp. v. Catrett, 477 U.S.

317, 322–23 (1986).     “All ambiguities must be resolved in favor

of the non-moving party and all permissible inferences from the

factual record must be drawn in that party's favor.”    Zalaski v.

City of Bridgeport Police Dep’t, 613 F.3d 336, 340 (2d Cir.

2010).   If the moving party can show that “there is no genuine

issue as to any material fact and that it is entitled to

judgment as a matter of law, the nonmoving party must come

forward with specific facts showing that there is a genuine

issue for trial.”   Peterson v. Regina, 935 F. Supp. 2d 628, 634

(S.D.N.Y. 2013) (citing Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986)).

           To defeat a motion for summary judgment, the non-

moving party must identify probative, admissible evidence from

which a reasonable factfinder could find in his favor.    Anderson


                                   8
v. Liberty Lobby, Inc., 477 U.S. 242, 256-257 (1986).    It

“requires the nonmoving party to go beyond the pleadings and by

[his or] her own affidavits, or by the depositions, answers to

interrogatories, and admissions on file, designate specific

facts showing that there is a genuine issue for trial.”      477

U.S. at 261 n.2 (citations omitted).

            “Only disputes over facts that might affect the

outcome of the suit under the governing law will properly

preclude the entry of summary judgment. . . . [I]t is the

substantive law’s identification of which facts are critical and

which facts are irrelevant that governs.”    477 U.S. at 248.      If,

as to the issue on which summary judgment is sought, there is

any evidence in the record from any source from which a

reasonable inference could be drawn as to a material fact in

favor of the nonmoving party, summary judgment is

improper.    Chambers v. TRM Copy Ctrs. Corp., 43 F.3d 29, 37 (2d

Cir. 1994)(citations omitted).

                             DISCUSSION
            Crothall argues that it is entitled to summary

judgment for several reasons.    (See ECF No. 24-6, Memorandum of

Law in Support of Motion for Summary Judgment.)    Crothall’s

first argument is that any claim arising from the negligence of

Reyes’s co-worker, who was employed by HHC, is barred by the

exclusivity provisions of New York’s Workers’ Compensation Law

                                  9
(“N.Y. W.C.L.”).    Any negligence from a co-worker employed by

HHC would be extinguished by the exclusivity provisions of the

N.Y. W.C.L. and, therefore, cannot be imputed to Crothall.

Crothall also argues that it did not owe Reyes, an HHC employee,

an independent tort duty based on its contract with HHC.

          Reyes argues that summary judgment should be denied

because there are disputed issues of material fact relating to

her claims.   (See ECF No. 25-2, Memorandum of Law in Opposition

to Motion for Summary Judgment.)      Reyes claims that there are

factual issues which, when resolved, will demonstrate that

Crothall is liable for the negligence of the housekeepers

because Crothall is a special employer of the HHC housekeepers.

Reyes also claims that the HHC contract created a duty to Reyes,

which Crothall violated by causing the accident.

          After evaluating the parties’ arguments and evidence,

the court concludes that there are no disputed issues of

material fact and that Crothall’s motion for summary judgment

shall be granted.   To address the imputed negligence claim, the

court begins by evaluating New York’s Workers’ Compensation Law

and case law regarding special employment.

I.   New York’s Workers’ Compensation Law
          New York’s Workers’ Compensation Law entitles workers

like Reyes to a statutory remedy (which she received) and limits

the availability of additional remedies.      Section 10 of the

                                 10
statute provides that employers shall “secure compensation to

[their] employees and pay or provide compensation for their

disability or death from injury arising out of and in the course

of the employment without regard to fault as a cause of the

injury . . . .”   N.Y. Workers’ Comp. § 10(1).    The liability of

an employer described in Section 10 “shall be exclusive and in

place of any other liability whatsoever, to such employee . . .

or any person otherwise entitled to recover damages,

contribution or indemnity, at common law or otherwise, on

account of such injury or death or liability arising therefrom .

. . .”   N.Y. Workers’ Comp. § 11.    The New York Court of Appeals

has also held that “[t]he sole and exclusive remedy of an

employee against his employer for injuries in the course of

employment is compensation benefits . . . .”     Gonzales v. Armac

Indus., 611 N.E.2d 261, 264 (N.Y. 1993).

          Additionally, the “right to [workers’] compensation or

benefits . . . shall be the exclusive remedy to an employee . .

. when such employee is injured or killed by the negligence or

wrong of another in the same employ . . . .”     N.Y. Workers’

Comp. § 29(6).    The scheme behind workers’ compensation is that

“[f]ixed compensation is guaranteed to the injured employee

regardless of fault and in exchange for reducing the costs and

risks of litigation to the parties.”    See Gonzales at 264.     The

statute thus protects an injured employee, a co-worker who may

                                 11
have caused or contributed to the injury, and the employer of

the injured employee.

II.    Special Employer Status in General
            The Workers’ Compensation exclusive remedy bar applies

to an employee who is both a general employee of one employer

and a special employee of another employer.    Thompson v. Grumman

Aerospace Corp., 585 N.E.2d 355, 359 (N.Y. 1991).    A special

employee is one who “is transferred for a limited time of

whatever duration to the service of another.”    Id. at 357.

Effectively, in context of this action, the exclusivity bar

prevents plaintiff, who has received workers’ compensation from

HHC, a general employer of plaintiff and the allegedly negligent

HHC housekeeping employee, from bringing a lawsuit against

Crothall if Crothall is determined to be the special employer of

the allegedly negligent HHC housekeeping employee.

            Thompson addressed the question of whether plaintiff

Thompson, an employee hired by a company called ATS, was

properly determined to be a special employee of Grumman as a

matter of law in an earlier summary judgment ruling.    Id. at

355.    Thompson had previously received workers’ compensation

from ATS before bringing a negligence suit against Grumman.      Id.

at 356.    In its defense, Grumman asserted that it was Thompson’s

special employer, and therefore Thompson was barred from a suit

against Grumman.    Id.

                                 12
          The New York Court of Appeals held that Thompson could

not sue Grumman because he was Grumman’s special employee.     Id.

at 358-59.    The court explained that “a general employee of one

employer may also be in the special employ of another,

notwithstanding the general employer's responsibility for

payment of wages and for maintaining workers' compensation and

other employee benefits.”   Id. at 356-57.   “General employment

is presumed to continue, but this presumption is overcome upon

clear demonstration of surrender of control by the general

employer and assumption of control by the special employer.”

Id. at 357.

          Although categorization as a special employee is

usually a question of fact, there is no per se rule that a

question of fact always exists or that the question of special

employment must go to a jury.   Thompson, 585 N.E.2d at 357.

“[T]he determination of special employment status may be made as

a matter of law where the particular, undisputed critical facts

compel that conclusion and present no triable issue of fact.”

Id.

          Many factors may be weighed in deciding the issue of

special employment, but no one factor is decisive.   Id. at 357.

Although not determinative, “a significant and weighty feature

has emerged that focuses on who controls and directs the manner,

details and ultimate result of the employee's work.”   Id. at

                                 13
357-58.   See also Forjan v. Leprino Foods, Inc., 209 Fed. App’x.

8, 10 (2d Cir. 2006) (“The factors to be considered in

determining whether a special employment relationship exists

include the right to control the employee's work, the method of

payment, the furnishing of equipment, the right to discharge the

employee, and the relative nature of the work.”) (quotation

omitted).   Furthermore, although “employers certainly may

contract as between themselves to define their business

relationships and accomplish their business objectives, an

agreement between the employers may not be determinative of the

issue of special employment.”     Thompson at 358-59.

            The Thompson court found that the court below had

correctly determined that there was no material dispute of fact

barring the conclusion as a matter of law that Thompson was a

special employee of Grumman.     Id. at 358.   Although ATS, the

general employer, was responsible for Thompson’s pay and

benefits, “all essential, locational and commonly recognizable

components of the work relationship were between Thompson and

Grumman.”   Id.   ATS assigned Thompson to Grumman’s plant

exclusively on a full-time basis for the entire year leading up

to Thompson’s accident.    Id.   Thompson considered a Grumman

supervisor to be his boss and reported daily to that supervisor

only, who in turn regularly directed, instructed, assigned,

supervised, and controlled his work duties.      Id.   The work

                                  14
 Thompson did was solely in furtherance of Grumman’s business.

 Id.   ATS could not reassign Thompson and only Grumman could

 terminate Thompson’s assignment to Grumman, all of which

 prompted the court’s finding that “ATS surrendered direction and

 control over Thompson to Grumman to perform the latter's work,

 and Grumman assumed and exercised that exclusive control.”     Id.

 The Court of Appeals ruled that “Thompson’s receipt of workers'

 compensation benefits as an employee of ATS [was] his exclusive

 remedy and he [was] barred from bringing [a separate] negligence

 action against Grumman.”   Id. at 359.

III.   Special Employment Status in Similar Cases
            Although Thompson establishes that receipt of workers’

 compensation from a general employer bars suit against a special

 employer, its fact pattern involved one company hiring an

 employee and sending that employee to work exclusively for, and

 under the supervision of, another company.    By contrast, this

 case rests not on the personnel hired by Crothall and sent to

 HHC to jointly supervise HHC housekeeping employees, but on the

 conduct of a housekeeper who was hired by HHC and jointly

 managed and supervised by HHC and Crothall.

            Crothall argues that it is not the housekeeper’s

 special employer.   Crothall further argues that Reyes would be

 barred from suing Crothall, even if Crothall were the

 housekeeper’s special employer, because the housekeeper is a

                                 15
general employee of HHC and is the plaintiff’s co-worker for

purposes of the workers’ compensation statute.           Reyes argues

that Crothall is the housekeeper’s special employer and is

therefore liable for the negligence of its employee. 2           Both

parties cite cases in their favor from New York state and

federal courts with fact patterns similar to the one here,

including several with Crothall or a related entity as a party.

The court specifically reviews some of those cases below for the

clarity they provide in this matter.

               A. Santorelli v. Crothall Services Group, Inc.

            The plaintiff relies on Santorelli v. Crothall

Services Group, Inc., No. 15-cv-978, 2017 WL 728227 (E.D.N.Y.

Feb. 23, 2017), another slip and fall case, in support of her

position.    As in this case, the defendants, all Crothall

entities, claimed that nurse Santorelli’s sole remedy for her

injuries was workers’ compensation and that Crothall was not the

special employer of the housekeeper who failed to place a wet

floor sign out after mopping.        Id. at *1.    Santorelli sought to

avoid the workers’ compensation exclusivity bar by arguing that




2Reyes claims that Crothall’s discussion of workers’ compensation as a bar to
derivative negligence claims is “not germane to the motion,” and does not
address Crothall’s contentions in much more detail. (See ECF No. 25-2 at 8,
n.1.) Plaintiff’s claim then seems to rely on Crothall’s potential status as
a special employer of the allegedly negligent HHC housekeeping employee,
without regard to HHC’s status as a general employer. In any event, under
Thompson, the acts or omissions of the allegedly negligent HHC employee do
not provide a basis for a separate negligence claim against Crothall.

                                     16
the housekeeper, though technically an employee of the same

health facility that employed the plaintiff, was not her

coworker because he was Crothall’s special employee.      Id. at *4.

           The court evaluated the responsibilities of and

relationship between Crothall and the facility by reviewing

provisions of their contract, as well as by considering

deposition testimony that revealed how the parties interacted in

reality.   Id. at *2-*3.   The court found that although Crothall

did not pay the housekeeper’s salary or provide his benefits,

facts and inferences could be drawn to support either party on

the other factors for determining special employment.        Id. at

*8.   There was a lack of clarity regarding how the hiring/firing

authority was actually employed, whose business interests the

housekeepers’ work served, and who ultimately controlled and

directed the housekeepers’ work.      Id. at *7.   Denial of summary

judgment on this issue was therefore appropriate.      Id.

           In a footnote, the court also dismissed as “meritless”

Crothall’s argument that Santorelli was barred from suing

Crothall, even if Crothall was the housekeeper’s special

employer, because the housekeeper was Santorelli’s co-worker.

Id. at *8, n.10.   “Santorelli is limited to worker’s

compensation from [the health facility], but if Crothall is

found to be [the housekeeper’s] special employer under the

principles of Thompson, then she can sue Crothall.”      Id.

                                 17
              B. Collado v. Crothall Healthcare Inc.

            The defendant relies on Collado v. Crothall Healthcare

Inc., 2017 WL 650230 (S.D.N.Y. Dec. 15, 2017) in support of its

position.    Plaintiff Collado, an HHC employee, brought a suit

against Crothall after slipping and falling on a recently mopped

floor that did not have a wet floor sign.       Id. at *1.    Crothall

argued that workers’ compensation was Collado’s exclusive remedy

and that Crothall did not otherwise owe a duty to Collado to

keep the premises safe.     Id. at *3.

            The court examined how HHC and Crothall staff

interacted with housekeepers to determine whether HHC clearly

surrendered control to Crothall, and found that it did not.        See

id. at *4.    The housekeeper involved in the accident and a

Crothall supervisor both testified that the housekeeper’s daily

supervisor was an HHC employee.     Id. at *4.    The Crothall

employees were hired to supervise the HHC supervisors generally,

rather than the housekeepers.     Id.    All the standards,

trainings, and materials that Crothall produced were approved by

the hospital and/or co-created with HHC staff.       Id.   The

housekeeper was “employed by, paid by, hired by, and supervised

by HHC personnel.”    Id.   The layer of supervision by Crothall

employees was noteworthy, “but [did] not establish a material

issue of fact as to whether HHC clearly demonstrated the

surrender Thompson requires.”     Id.

                                  18
          Although the court recognized that there were many of

the same facts at issue as in Santorelli and that the Santorelli

court had found material issues of fact, the court distinguished

Santorelli by noting that there was no evidence that Crothall

had the power to discipline or recommend termination.     Id.

“Furthermore, there [was] clear and uncontroverted evidence that

[the housekeeper] regularly reported to and was supervised by an

HHS employee.”    Id.

               C. Oumentseva v. Crothall Facilities Mgt., Inc.

          The defendant also relies on Oumentseva v. Crothall

Facilities Mgt., Inc., 2013 N.Y. Slip. Op. 31061(U) at 1-2, No.

105816/2009, 2013 WL 215582 (N.Y. Sup. Ct. May 13, 2013).       In

Oumentseva, a New York trial court considered Crothall’s motion

for reargument of a denied summary judgment motion and

ultimately granted summary judgment.    Id. at 1-2, 10.   This case

involved nurse Oumentseva’s slip and fall claim.    Id. at 2.     The

plaintiff claimed that the housekeeping staff either caused or

failed to remedy the condition (liquid on the floor) that caused

her to fall.    Id.   The court originally found that Crothall (and

similarly positioned co-defendants) had failed to establish that

the housekeepers in question were not their special employees

and that the geriatric care facility controlled, assigned,

supervised, and directed the housekeepers’ work.    Id. at 4.



                                  19
            Defendants claimed on re-argument that workers’

compensation was Oumentseva’s exclusive remedy.       Id.   The court

stated that there was “no question that if defendant [could]

establish that [the housekeepers were] general employees of [the

facility], . . . the exclusivity provision . . . [would] bar any

further recovery by plaintiff.”       Id. at 5.   Although the court

had previously held that there were questions of fact as to

whether the housekeepers were special employees, the more

pertinent question on re-argument was whether they remained

general employees.     Id. at 6.   The court pointed out that the

housekeepers were general employees because they were hired and

paid by the facility.     Id. at 7.     One housekeeper had actually

received workers’ compensation payment from the facility in the

past.   Id.    The contract between Crothall and the facility also

“offer[ed] support that [the facility] did not surrender its

[cleaning] staff.”     Id.   The contract stated that Crothall and

facility employees would follow the facility’s policies and

procedures, and that the facility retained the right to remove

or replace employees.     Id.

            There were no disputed issues of material fact, as the

plaintiff had not pointed to any evidence suggesting that the

facility had surrendered control of its housekeepers to

Crothall.     Id. at 8.   Because the defendants established that



                                   20
the housekeepers were Oumentseva’s co-workers, the workers’

compensation law provided her exclusive remedy.    Id. at 9.

IV.   Application of Workers’ Compensation and Special Employment
      Law to Reyes’s Case
            Reyes cannot maintain a negligence action against

Crothall.   The text of New York’s Workers’ Compensation Law’s

exclusive remedy provision bars suit against “another in the

same employ,” without specific reference to or exceptions for

either general or special employment status.    See N.Y. Workers’

Comp. § 29(6).   On its face then, the statute seems to foreclose

a suit by Reyes, an HHC employee, against the allegedly

negligent housekeeper, another HHC employee.    Nonetheless, even

reading a general versus special employer distinction into this

provision, the court still concludes that Reyes’s negligence

suit is barred by the N.Y. W.C.L.

            As noted above and in Santorelli, the typical special

employment fact pattern involves one company loaning or

assigning its general employee to another company as a special

employee.   Special employment status in the usual case acts as a

shield for the putative defendant special employer, barring a

plaintiff’s suit after the defendant has established that the

plaintiff is the defendant’s special employee and has already

received the exclusive remedy of workers’ compensation from the

general employer.    Here, the plaintiff seeks to use the


                                 21
allegedly negligent HHC housekeeper’s special employment status

as a means of seeing additional compensation from Crothall,

which has a relationship with the negligent actor, but which

cannot claim the plaintiff as its special employee as a defense.

Nonetheless, the ultimate issue in this case is not whether

Crothall is the HHC housekeepers’ special employer, but rather

whether HHC is the housekeepers’ general employer.   Because the

undisputed facts demonstrate that there was not a clear

surrender of control by HHC over its HHC housekeepers, the

presumption that HHC is a general employer remains as a bar to

plaintiff’s claim against Crothall.

            Although Crothall managers were hired by HHC to manage

housekeeping services and did so jointly with HHC, Reyes has not

overcome the presumption of HHC’s general employment of its

housekeepers because there is not a clear demonstration of

surrender of control by HHC and assumption of control by

Crothall.   See Thompson, 585 N.E.2d at 357.   Although Crothall’s

managers were involved in managing the HHC housekeepers, HHC

supervisors also concurrently directed HHC housekeepers.   The

housekeeper involved in Reyes’s accident could not be

identified, but the undisputed record establishes that HHC

supervisors also played a role in managing the housekeeping

staff jointly with Crothall.   Moreover, HHC supervisors were

also the only supervisors present to oversee the housekeepers

                                 22
during night and weekend shifts, because Crothall employees were

not working at the hospital during those periods.    In addition

to the HHC and Crothall cleaning supervisors, HHC employees in

general could also give instructions to the housekeepers as

needed.

            Crothall may have provided regular training and

instruction to the housekeepers, but the HHC contract bound

Crothall ultimately to work in accordance with HHC’s policies

and procedures and “subject to the direction and control of

[HHC].”    Exhibit A-1 of the HHC Contract set out multiple,

specific cleaning tasks that HHC expected its housekeepers to

perform in different areas around the hospital and the minimal

frequency with which the cleaning tasks were required to be

performed.   Although Crothall may have instructed HHC

housekeepers on the manner of performing certain cleaning tasks

or the days on which they were to be performed, Exhibit A-1

dictated the “ultimate result of the work” the housekeepers were

required to perform.   This is supported by testimony stating

that although Crothall created the daily duty lists, it could

not remove cleaning tasks from the list without consultation

with HHC.    (ECF No. 24-7, Joint Deposition Transcript Appendix,

Exhibit 4: Deposition of Yulieth Fonseca at 118-19, Tr. 99:13-

100-12.)



                                 23
           There is no evidence that Crothall played any role in

hiring HHC housekeepers.   That Crothall could only recommend

firing, discipline, retraining, or promotion of HHC housekeepers

also underscores that there was not a surrender of control by

the general employer, HHC.    Whether to comply with its union

contract or for other reasons, HHC withheld from Crothall the

ultimate decisionmaking authority regarding the employment

status of the housekeepers.    The power to recommend is not the

power to act.   But “[t]he power to fire, it is often said, is

the power to control,” and Crothall lacked that authority over

HHC housekeeping employees.    5 Larson's Workers' Compensation

Law § 61.08 (2018).   HHC also hired the housekeepers and paid

their wages.

           The court respectfully disagrees with the conclusion

in Santorelli regarding the importance of a housekeeper’s status

as the co-worker of an injured plaintiff.    See Santorelli at *8,

n.10.   Because Thompson establishes that an employee can have

both a general and special employer, and because Reyes cannot

overcome the presumption of continued general employment by HHC

in this case, New York law clearly bars her claim against the

housekeeper here.   The Workers’ Compensation statute, “having

deprived the injured employee of a right to maintain an action

against a negligent coemployee, bars a derivative action which

necessarily is dependent upon the same claim of negligence for

                                 24
which the exclusive remedy has been provided.”    Isabella v.

Hallock, 10 N.E.3d 673, 676 (N.Y. 2014) (citing Rauch v. Jones,

N.E.2d 63, 65 (N.Y. 1958)).   The New York Court of Appeals has

rejected the general proposition that “derivative liability

[can] never derive from an immune party’s negligence.”    See

Tikhonova v. Ford Motor Co., 830 N.E.2d 1127, 1129 (N.Y. 2005).

But the court has clarified specifically that the “statutory

language mak[es] plain that in the special context of workers’

compensation, the system of remedies provided by the Workers’

Compensation Law supplants all other statutory or common-law

causes of action.”   Id.

          The facts established demonstrate that HHC did not

surrender control of its housekeepers, even if Crothall was

under contract with HHC to facilitate more efficient and

effective housekeeping overall.    Reyes’s negligence claim

against Crothall, based on the actions of a housekeeper, is

therefore barred by the exclusive remedy provision of New York’s

Workers’ Compensation law.    Any remaining dispute of fact that

may exist on this issue is not material because the exclusive

remedy provision governs, and the outcome of this suit will not

change.   The court next considers whether any of Reyes’s other

claims survive.

V.   Independent Tort Duty



                                  25
           The parties dispute whether Crothall is liable to

Reyes under a tort theory for breach of an independent duty to

Reyes.   Under New York law, “a contractual obligation, standing

alone, will generally not give rise to tort liability in favor

of a third party.”   Espinal v. Melville Snow Contrs., 773 N.E.2d

485, 487 (N.Y. 2002).   However, there are three exceptions in

which a party who has entered into a contract to render services

can be said to have assumed a duty of care and face potential

liability to third parties: “(1) where the contracting party, in

failing to exercise reasonable care in the performance of his

duties ‘launche[s] a force or instrument of harm’; (2) where the

plaintiff detrimentally relies on the continued performance of

the contracting party’s duties[;] and (3) where the contracting

party has entirely displaced the other party’s duty to maintain

the premises safely.”   Id. at 488 (citations omitted).   The

plaintiff concedes that the second exception regarding

detrimental reliance is not at issue here.

           Regarding the first Espinal exception of launching a

force or instrument of harm, a party who “undertakes to render

services and then negligently creates or exacerbates a dangerous

condition may be liable for any resulting injury.”   Espinal at

489.   Although Crothall entered into a contract to render

supervisory services relating to HHC’s housekeeping employees,

none of Crothall’s managers actually cleaned the hospital

                                26
themselves and therefore could not have launched any force or

instrument of harm.   Reyes’s claim then relies upon the court

finding that the unidentified HHC housekeeper launched a force

or instrument of harm and that the acts or omissions of that HHC

employee should be imputed to Crothall.   But the housekeeper’s

liability to Reyes is extinguished by the Workers’ Compensation

Law and therefore cannot be assigned to Crothall.   Consequently,

Reyes does not have a claim under the first Espinal exception.

          As for the third Espinal exception, to show the

existence of a duty on the part of a contracting party, the

contract between the party and a property owner must constitute

a comprehensive and exclusive set of obligations which the

parties could have reasonably expected to displace the owner’s

duty to maintain the premises safely.   Hagen v. Gilman Mgt.

Corp., 770 N.Y.S.2d 890, 891 (N.Y. App. Div. 2004).   Evidence

that the property owner reserves to itself a significant amount

of control over maintenance of the premises suggests that a

contracting party does not have a comprehensive agreement that

displaces the responsibility of the owner such that the

contracting party could be liable.   See id.   See also Doona v.

OneSource Holdings, Inc., 680 F. Supp. 2d (E.D.N.Y. 2010)

(finding that a contractor’s agreement to provide janitorial

services did not wholly absorb the premises owner’s



                                27
responsibility to maintain its premises, even if the premises

were limited to the restrooms where the accident occurred).

          Crothall cannot be said to have displaced HHC in the

latter’s duty to maintain the premises safely.     Crothall’s

contract related solely to the supervision of cleaning services

provided by HHC employees.   In addition to ensuring the hospital

was clean, HHC took other actions to maintain its premises in a

safe and sanitary condition through its separate maintenance,

security, and safety departments.     Moreover, as the court has

already found, HHC did not surrender control of cleaning

oversight and implementation to Crothall.     Reyes cannot find

relief under the third Espinal exception.

                             CONCLUSION
           For the foregoing reasons, the court grants

Crothall’s motion for summary judgment.     The Clerk of Court is

respectfully directed to enter judgment in favor of the

defendant and close the case.

SO ORDERED.


Dated:    March 5, 2019
          Brooklyn, New York


                                      __________ /s/ _ ____________
                                      HON. KIYO A. MATSUMOTO
                                      United States District Judge
                                      Eastern District of New York




                                 28
